EXHIBIT 10.35 AMENDMENT NO. 1 TO FACTORING AGREEMENT This Amendment No. 1 to Factoring Agreement (this “Amendment”) is entered into as of January 1, 2010, (the “Effective Date”) by and between FTC COMMERCIAL CORP. (“FTC” or “we” or “us”) and WILLIAM RAST SOURCING, LLC Client” or “you”) with reference to the following: A.WHEREAS, FTC and Client are parties to a Factoring Agreement date October 1, 2006, the provisions of which are incorporated into this Amendment.(The Factoring Agreement dated October 1, 2006, as it may have been amended from time to time, is referred to in this Amendment as the “Factoring Agreement.”) B.WHEREAS, FTC and Client desire to amend the Factoring Agreement, as set forth in this Amendment. NOW, THEREFORE, the parties agree as follows: 1.Capitalized terms used in this Amendment, which are not otherwise defined in this Amendment, shall have the meanings assigned to them in the Factoring Agreement. 2.In Section 28 of the Factoring Agreement, there is a portion that reads as follows: if to Client,WILLIAM RAST SOURCING, LLC 150 West Jefferson Los Angeles, CA 90007 Attn: Telephone: (213) 745-2123 Telecopy: (213) 745-2032 The aforesaid part of Section 28 is amended to read as follows: if to Client,WILLIAM RAST SOURCING, LLC 1212 So. Flower, 5th Floor Los Angeles, CA 90015 Attn: Telephone: Telecopy: 3.Except as amended by this Amendment, the Factoring Agreement shall remain in full force and effect and unmodified.Client hereby reaffirms each and every one of its representations, warranties and covenants under the Factoring Agreement. 4.Any reference in the Factoring Agreement to “this Agreement”, “herein”, “hereunder” or words of similar meaning shall mean the Factoring Agreement, as amended by this Amendment.If there are any conflicts between this Amendment and the original Factoring Agreement dated October 1, 2006 and any of the previous amendments to the Factoring Agreement the provisions Amendment No. 1 to Factoring
